PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SUNDERMEYER et al.
Application No. 16/585,481
Filed: 27 Sep 2019
For: CONTROL SYSTEM USER INTERFACE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(e), filed January 31, 2022, to accept an unintentionally delayed claim(s) under 35 USC 120, 35 USC 121,35 USC 365(c), or 35 USC 386(c) for the benefit of a prior-filed nonprovisional application(s), international application(s), or international design application(s).
 
The petition is GRANTED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is only applicable after the expiration of the period specified in 37 CFR 1.78(d)(3). In addition, the petition under 37 CFR 1.78(e) must be accompanied by:

(1) 	the reference required by 35 USC 120 and 37 CFR 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in 37 CFR 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional. The Director may require additional where there is a question whether the delay was unintentional.

All the above requirements having been satisfied, the late claim for benefit of priority under 35 USC 120 is accepted as being unintentionally delayed. The required reference is set forth on an attached Application Data Sheet; the required petition fee is acknowledged; and an adequate statement of unintentional delay has been provided. Please be advised that the instant petition and required fee are necessary and not subject to refund as a proper benefit claim was not timely submitted within the time periods set forth at 37 CFR 1.78(d)(3).

Petitioners are advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. See, MPEP 211.05.

A corrected filing receipt is enclosed.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions

Enclosure:	Corrected Filing Receipt